Cassoday, J.
’ Mr. Coe was the attorney for Thomas in obtaining the two judgments in his favor and against the *229plaintiff. This gave bim liens upon those judgments for his disbursements and services therein, as against Thomas. Howard v. Osceola, 22 Wis. 453; Bussian v. M., L. S. & W. R. Co. 56 Wis. 337. In recognition and confirmation of those liens,- Thomas assigned both judgments to Coe. Such liens, however, are ordinarily subordinate to superior equities in favor of the adverse party. Yorton v. M., L. S. & W. R. Co. 62 Wis. 375; Bosworth v. Tallman, 66 Wis. 533. But the plaintiff has no such equity by virtue of the judgment in his favor and against Stratton personally. Thomas' was not even bound to pay that judgment. He was bound to pay the judgment against him in another action and in favor of Bugbee; but Bugbee had no right to have his judgment set off against the judgments in favor of Thomas; and the plaintiff acquired no right superior to Bugbee by virtue of the assignment of that judgment to him. Thomas was certainly under no higher obligations to pay Bugbee or his assignee than he was to pay Coe for his legal services and disbursements in obtaining the two judgments, and Coe, having acquired those judgments by reason of his liens, is not to be superseded by virtue of the judgment in favor of Bugbee.
By the Court.—The order of the circuit court is affirmed.